 

Exhibit 10.194

 

This Instrument Prepared By Maximum Principal Indebtedness Jeffrey R. King, Esq.
for Tennessee recording tax purposes is

Stites & Harbison, PLLC

401 Commerce Street, Suite 800

Nashville, TN 37219

$23,569,000.00, Tennessee recording tax was paid on instrument recorded as
Instrument No. 20121022-0096448, Office of Register of Deeds for Davidson
County, Tennessee

 

ASSUMPTION AGREEMENT

 

THIS ASSUMPTION AGREEMENT (the “Agreement”) is entered into by and among Fifth
Third Bank, an Ohio banking corporation (the “Lender”), 23Hundred, LLC, a
Delaware limited liability company (the “Original Borrower”), SH 23Hundred TIC,
LLC, a Tennessee limited liability company (“SH”), and BGF 23Hundred, LLC, a
Delaware limited liability company (“BGF”) (collectively, the Original Borrower,
SH and BGF shall be referred to collectively as “Borrowers”).

 

WITNESSETH

 

WHEREAS:

 

A.           The Original Borrower and Lender entered into a Construction Loan
Agreement (the “Original Loan Agreement”), dated as of October 18, 2012, for a
loan in the original principal amount of $23,569,000.00. The Original Borrower
and Lender subsequently have amended the Original Loan Agreement pursuant to the
First Amendment to Construction Loan Agreement, dated as of November 1, 2012
(the “First Amendment”), the Second Amendment to Construction Loan Agreement,
dated as of March 12, 2014 (the “Second Amendment”), and the Third Amendment to
Construction Loan Agreement, dated as of July 28, 2014 (the “Third Amendment”)
(the Original Loan Agreement, as amended by the First Amendment, the Second
Amendment and the Third Amendment, is herein referred to as the “Loan
Agreement”).

 

B.           In connection with the Loan Agreement, the Original Borrower
executed the documents listed on Exhibit A attached hereto (collectively with
the Loan Agreement, the “Loan Documents”).

 

C.           The purpose of the Loan Agreement was to provide financing to the
Original Borrower for the construction of an apartment building on property
located at 2300 Franklin Pike, Nashville, Tennessee (the “Property”).

 

D.           The Original Borrower has requested that Lender consent to the
transfers of portions of the Original Borrower's fee interest in the Property to
SH and BGF, which entities, along with the Original Borrower, would own fee
title to the Property as tenants in common following such transfers.

 

E.           Lender has consented to the proposed transfers on the condition,
among others, that SH and BGF enter into this Agreement.

 

1

 

 

NOW, THEREFORE, in consideration of the premises, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:

 

1.          Lender hereby consents to the conveyance of portions of the Property
by the Original Borrower to SH and BFG, such that following the conveyance, the
Property will be owned by the parties as tenants in common as follows:

 

Borrowers: Percentage Ownership Interest Original Borrower 42.2287% SH 34.8383%
BGF 22.9330%

 

 

2.          SH and BGF hereby assume all of the obligations of the Original
Borrower under the terms of the Loan Documents with the express intent and
understanding that each of the Borrowers shall be jointly and severally liable
for all of the obligations of the Original Borrower to Lender under the Loan
Documents.

 

3.          The Original Borrower joins in this Agreement for the purpose of
agreeing that it remains fully obligated to the Lender under the Loan Documents.

 

4.          This Agreement cannot be changed orally, but only by an amendment in
writing signed by all parties hereto.

 

5.          This Agreement shall be governed by, and construed and interpreted
in accordance with the laws of the State of Tennessee.

 

6.          If any provision of this Agreement shall for any reason be
determined to be invalid or unenforceable, the balance of such provision and the
remaining provisions of this Agreement shall nevertheless continue to be valid
and enforceable as though the invalid or unenforceable provision had not been a
part hereof.

 

7.          This Agreement may be executed in any number of counterparts, each
of which shall be deemed to be an original and all of which taken together shall
constitute but one and the same instrument. The execution of a counterpart of
the signature page of this Agreement shall be deemed to be the execution of a
counterpart of this Agreement.

 

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

 

SIGNATURE PAGE FOLLOWS

 

2

 

 

SIGNATURE PAGE TO ASSUMPTION AGREEMENT

 

IN WITNESS WHEREOF, the Borrowers have executed this Agreement as of the 9th day
of December, 2014.

 

BORROWERS:

 

23HUNDRED, LLC, a Delaware limited liability company

 

By:BR Stonehenge 23Hundred N, LLC, a Delaware limited liability company, its
Sole Member

 

By:BR Berry Hill Managing Member, LLC, a Delaware limited liability company, its
Member and Manager

 

By:BEMT Berry Hill, LLC, a Delaware limited liability company, its Member and
Manager

 

By:Bluerock Residential Holdings, LP, a Delaware limited partnership, as its
Member

 

By:Bluerock Residential Growth REIT, Inc., a Maryland corporation, its General
Partner



 

By:/s/ Michael L. Konig   Michael L. Konig,   Senior Vice President and Chief
Operating Officer

 

STATE OF NEW YORK ) COUNTY OF NEW YORK )

 

Before me, Dale Pozzi                         , of the state and county
aforesaid, personally appeared Michael L. Konig, with whom I am personally
acquainted (or proved to me on the basis of satisfactory evidence), and who,
upon oath, acknowledged himself to be the Senior Vice President and Chief
Operating Officer of Bluerock Residential Growth REIT, Inc., in its capacity as
general partner of Bluerock Residential Holdings, LP, in its capacity as sole
member of BEMT Berry Hill, LLC, in its capacity as manager of BR Berry Hill
Managing Member, LLC, in its capacity as manager of BR Stonehenge 23Hundred JV,
LLC, in its capacity as sole member of 23HUNDRED, LLC, a Delaware limited
liability company, the within named bargainor, and that he as such Senior Vice
President and Chief Operating Officer, being authorized so to do, executed the
foregoing instrument for the purpose therein contained by signing the name of
said Bluerock Residential Growth REIT, Inc., in its capacity as the general
partner of the member of the manager of the manager of the sole member of
23HUNDRED, LLC.

 

WITNESS my hand and seal at office this 3rd day of December, 2014.

 

  /s/ Dale Pozzi   Notary Public

 

My Commission Expires:  

 

DALE POZZI   NOTARY PUBLIC-STATE OF NEW YORK   No. 0lP06275397   Qualified In
New York County   My Commission Expires January 28, 2017  

 

3

 

 

  SH 23HUNDRED TIC, LLC, a Tennessee limited liability company

 

  By: Stonehenge 23Hundred N Member, LLC, a Tennessee     limited liability
company, its sole member

 

  By: Stonehenge 23Hundred Manager, LLC, a Tennessee     limited liability
company, its Manager

 

  By: Stonehenge Real Estate Group, LLC, a     Georgia limited liability
company, its     Manager

 

  By: /s/ Todd Jackovich     Todd Jackovich, its Manager

 

STATE OF TENNESSEE ) COUNTY OF DAVIDSON )

 

Before me, Jeanette L. Ramer                       , a Notary Public of said
County and State, personally appeared Todd Jackovich, with whom I am personally
acquainted (or proved to me on the basis of satisfactory evidence), and who,
upon oath, acknowledged himself to be the Manager (or other officer authorized
to execute the instrument) of Stonehenge Real Estate Group, LLC, the Manager of
Stonehenge 23Hundred Manager, LLC, the Manager of Stonehenge23Hundred JV Member,
LLC, the Sole Member of SH 23HUNDRED TIC, LLC, the within named bargainor, a
limited liability company, and that he as such Manager executed the foregoing
instrument for the purposes therein contained, by signing the name of the
limited liability company by himself as its Manager.

 

Witness my hand and seal, at Office in Nashville, Tennessee, this 8th day of
December, 2014.

 

  /s/ Jeanette L. Ramer   Notary Public

 

My Commission Expires: 7/6/15  

 

4

 

 

SIGNATURE PAGE TO ASSUMPTION AGREEMENT

 

  BGF 23HUNDRED, LLC, a Delaware limited liability company

 

  By: Bluerock Growth Fund, LLC, a Delaware limited     liability company, its
Sole Member

 

  By: BR Fund Manager, a , a Delaware limited   liability company, its Manager

 

  By: /s/ Jordan Ruddy     Jordan Ruddy, Authorized Signatory

 

  /

 

STATE OF NEW YORK ) COUNTY OF NEW YORK )



 

Before me, Dale Pozzi                             , of the state and county
aforesaid, personally appeared Jordan Ruddy, with whom I am personally
acquainted (or proved to me on the basis of satisfactory evidence), and who,
upon oath, acknowledged himself to be the Authorized Signatory of BR Fund
Manager, LLC, in its capacity as the manager of Bluerock Growth Fund, LLC, in
its capacity as the sole member of BGF 23HUNDRED, LLC, a Delaware limited
liability company, the within named bargainor, and that he as such Authorized
Signatory, being authorized so to do, executed the foregoing instrument for the
purpose therein contained by signing the name of said BR Fund Manager, LLC, in
its capacity as the manager of the sole member of BGF 23HUNDRED, LLC.

 

WITNESS my hand and seal at office this 3rd day of December, 2014.

 

  /s/ Dale Pozzi   Notary Public

 

My Commission Expires:    

 

DALE POZZI     NOTARY PUBLIC-STATE OF NEW YORK     No. 0lP06275397     Qualified
In New York County     My Commission Expires January 28, 2017    

 

5

 

 



  LENDER:       FIFTH THIRD BANK, an Ohio banking   Corporation   By: /s/ Grady
Thurman     Grady Thurman, Vice President

 

STATE OF TENNESSEE )   ) COUNTY OF DAVIDSON )

 

Before me, Vanessa Harrington             , Notary Public of said County and
State, personally appeared Grady Thurman, with who I am personally acquainted
(or proved to me on the basis of satisfactory evidence), and who, upon oath,
acknowledged himself to be Vice President (or other officer authorized to
execute the instrument) of FIFTH THIRD BANK, the within named bargainor, an Ohio
banking corporation, and that he as such Vice President executed the foregoing
instrument for the purposes therein contained, by signing the name of the
corporation by himself as Vice President.

 

Witness my hand and seal, at Office in Nashville, Tennessee, this 9th day of
December, 2014.

 

  /s/ Vanessa Harrington   Notary Public

 

My Commission Expires: May 3, 2016  

 

6

 

 

EXHIBIT A

 

LOAN DOCUMENTS

 



1.Construction Loan Agreement dated October 18, 2012, executed by Original
Borrower and Lender.

 

2.Promissory Note, dated October 18, 2012, executed by the Original Borrower.

 

3.First Amendment to Construction Loan Agreement, dated November 1, 2012,
executed by the Original Borrower and Lender.

 

4.Second Amendment to Construction Loan Agreement, dated March 12, 2014,
executed by the Original Borrower and Lender.

 

5.Third Amendment to Construction Loan Agreement, dated July 28, 2014, executed
by the Original Borrower and Lender.

 

6.Deed of Trust, Assignment of Rents, Security Agreement and Fixture Filing,
dated October 18, 2012, executed by the Original Borrower, and recorded as
Instrument No. 20121022-0096448 in the Office of the Register of Deeds for
Davidson County, Tennessee.

 

7.Assignment of Leases and Rents, dated as of October 18, 2012, executed by the
Original Borrower, and recorded as Instrument No. 20121022-0096449 in the Office
of the Register of Deeds for Davidson County, Tennessee.

 

8.Security Agreement, dated as of October 18, 2012, executed by the Original
Borrower and Lender.

 

9.Environmental Indemnity Agreement, dated as of October 18, 2012, executed by
the Original Borrower and Todd Jackovich.

 

10.Access Laws Indemnity Agreement, dated as of October 18, 2012, executed by
the Original Borrower and Todd Jackovich.

 

11.Assignment of Plans, Specifications, Contracts, Agreements, Reports, Licenses
and Permits, dated as of October 18, 2012, executed by the Original Borrower.

 

12.Retainage Escrow Agreement, dated as of October 18, 2012, executed by Lender,
Original Borrower and Cambridge Builders & Contractors, LLC.

 

13.Assignment of Retainage Account, dated as of November 2, 2012, executed by
the Original Borrower and Lender, and acknowledged and agreed to by Cambridge
Builders & Contractors, LLC.



 

A-1

 

 

